1.	  I should like, at the outset, to offer my sincere congratulations to Mr. Thorn on his election to the presidency of the General Assembly at this session, and to express my full confidence in his ability to conduct the work of the session successfully, due to his distinctive qualification and wide experience.
2.	I should not fail on this occasion to commend the efforts of his predecessor, the President of the last session and of the seventh special session, my colleague Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the ability and wisdom he showed in the conduct of the work of the two sessions, which produced constructive and desired results, despite the challenges and difficulties which emerged.
3.	On the occasion of the thirtieth anniversary of the international Organization, it is proper that we pause a little to reflect on the work done and achievements made by it in some fields, and the difficulties faced and obstacles encountered in other fields.
4.	The United Nations made commendable efforts during the last three decades to maintain world peace and security, and was able, by its intervention at the proper time, to contain local and regional disputes and to prevent them from causing destructive world wars, as used to happen in the years preceding its establishment. The Organization has become a world assembly for the exchange of views and for cooperation and the coordination of efforts for the building
5.	Every year the Organization gives one proof after another of its universality and durability against challenges and obstacles. It was only a few days ago that three African States joined the membership of the Organization, thus trebling the number of its founding Members. I should like, on this occasion, to convey the congratulations of my Government to the People's Republic of Mozambique, the People's Democratic Republic of Sao Tome and Principe and the Republic of Cape Verde on their admission to membership in this Organization. At f same time, I should like to express the regret of my delegation over the fact that the Republic of South Viet Nam and the Democratic Republic of Viet Nam have not been admitted to the membership of the Organization, although they are possessed of all the necessary legal and political conditions.
6.	This year the world has seen in all fields developments which augur well for the future of this world. In the spring of this year calm and peace returned to IndoChina after it had been the scene of destructive wars lasting many years. Tension has thereby disappeared from the zone of SouthEast Asia.
7.	In the field of decolonization, some nations have acquired their independence and have rid themselves of the detested yoke of colonialism, which has become incompatible with the civilization of this age. The peoples of Mozambique, Sao Tome and Principe, Cape Verde and Papua New Guinea have at last obtained their independence through their continuous struggle and their determination to prove their existence so that they may like their places among the nations. In this respect our Organization has done its duty through the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the support of peace-loving States in speeding up decolonization in all parts of the world.
8.	Here reference should be made to the understanding and cooperation shown by some Governments in relinquishing their outmoded colonialist policy, particularly the new Government of Portugal, which has taken daring steps to abandon its old imperialist policy and to replace it by a policy of mutual cooperation with its former colonies. The adoption of such a policy by the Government of Portugal is not only a fulfillment of its obligations under the Charter of the United Nations, but also a benefit to Portugal in that it is thereby freed from imperialistic ideas and fanaticism. The way has thus been opened for cooperation in mutual respect with all peoples.
9.	We hope that States which still cling to the policy of colonialism will understand the exigencies of this 
age and, following the example of the new Portuguese Government, will take similar measures to grant the peoples still under their domination the right to self determination in accordance with the purposes of the Charter of the United Nations and the {Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)].
10.	While the process of decolonization is being accelerated, peoples in other parts of Africa are still struggling for their elementary human rights. In South Africa the racist Government of that country still applies a policy of racial discrimination, although that policy has been condemned and denounced by this Organization. We regret that some important Member States still continue to violate the resolutions of the United Nations by supplying the racist Government of South Africa with military and financial aid, thereby encouraging that Government not only to persist in that racial policy but also to threaten neighboring African States and in turn to expose international peace and security to danger.
11.	We believe all peace-loving nations should work to thwart all plans for the perpetuation of apartheid in South Africa so that tension may disappear from that part of the world. We hope that a complete blockade on the supply of arms and military equipment to South Africa will be imposed and that the military cooperation that still exists between some States and the Government of South Africa will cease.
12.	The Members of this Organization are bound to do their utmost to terminate the colonialism of South Africa in Namibia by frustrating its plans to partition that country for the purpose of perpetuating its rule there and exploiting the natural resources of Namibia. We appreciate all the efforts that have been made by the United Nations Council for Namibia, which substantially contribute towards the attainment of independence by the people of Namibia.
13.	In southern Rhodesia, the minority Government still continues to persecute the overwhelming majority of the people despite the efforts and continuous appeals to give them the opportunity to participate in the administration of their country in accordance with the principle of majority rule. From the recent declarations of Mr. Ian Smith it appears there is no hope that that will materialize in the near future. Therefore this Organization should increase its efforts to impress upon the minority Government of Southern Rhodesia the need to understand the international conditions of the present age.
14.	While we are talking of colonialism in Africa, we must refer to Spanish colonialism in Sakiet El Hamra and Rio de Oro. Continuation of Spanish rule in that area is contrary to the purposes of the United Nations and the principles set forth in the Charter. Therefore we insist that Spanish rule in those regions should be terminated so that existing tension in the area may disappear and the way may be paved for the settlement of the differences existing between Spain and its neighbors in Africa. Friendly relations between the Arab people and the Spanish people go back hundreds of years. Both the Arab and the Spanish peoples participated in the building of a civilization whose legacy and heritage exist to this day. Friendly relations are still maintained between the two nations, and we are confident that they will survive through time and that anything that may disturb them will vanish.
15.	Detente in the world is a subject of interest to all Members of this Organization. We have noted with interest that the great Powers have ir. recent years acted in that direction. The spirit of understanding and cooperation that has prevailed in the relations between the great Powers will greatly contribute to stability and the maintenance of peace and security in the world. We welcome the successive agreements between the two great Powers, the Soviet Union and the United States, on the limitation of nuclear weapons, as a step towards total disarmament, which is the goal of all peace-loving States.
16.	We consider that the Final Act of the Conference on Security and Cooperation in Europe, signed by both the Eastern and the Western European States at Helsinki on 1 August, is a major step towards international peace and security. But we believe that the peace and security the European States seek will be incomplete if peace does not prevail in other parts of the world. We therefore hope that the measure of agreement reached will not be to the detriment of small States and the States of the third world. We support any agreement for peace which promotes progress and prosperity in the world. Therefore, the understanding reached between the European States, and particularly between the two great Powers, the Soviet Union and the United States, should lead to the solving of the principal problems of the world in cooperation with this Organization. The most important of these problems are decolonization, racism, finding a just solution to the question of the Palestinian people in the Middle East, and the withdrawal of Israel from occupied Arab lands, in addition to the economic problems of the world. If we want to see detente have fruitful results, it should extend to all parts of the world.
17.	The detente States seek will be incomplete if rapid steps are not taken towards effecting disarmament. Disarmament in all its forms is one of the objectives for which this Organization is working. While the two great Powers are working for the reduction of their armaments, small States are trying hard to increase and develop their armaments, and are competing for the possession of nuclear weapons, so that some parts of the world are threatened with the introduction of nuclear arms. The most important of such regions are the Middle East and SouthEast Asia. All States of the Middle East except Israel have supported the resolution on the establishment of a nuclear-weapon-free zone in the region of the Middle East [resolution 3263 (XXIX)].
18.	It has been understood from various sources that Israel is attempting to introduce nuclear weapons into the Middle East. As a result, other States of the area will be compelled to procure such weapons in self-defense. We appeal to this Organization and to world public opinion to thwart the attempts of Israel to manufacture or to possess such weapons, so that the Middle East area may be saved from destruction.
19.	The great economic problems facing our world today are inseparable from political matters. Political stability facilitates the solution of international economic problems. Last year this Organization was able, after intensive discussion between the industrialized
States and the States of the third world, to declare a new international economic order. At the seventh special session on development and international economic cooperation, this Organization succeeded, as a result of serious consultations and talks between the industrialized States and the developing countries, lasting two weeks, in laying down the practical bases and rules for the new international economic order [see resolution 3362 (SVII)].
20.	During that session, the developing countries by their unity were able to put their economic problems within an international framework, taking into consideration the circumstances of the industrialized States. This approach paved the way to the adoption of the new economic order to which we all aspire.
21.	The industrialized States were also able to realize that economic stability and progress cannot be maintained without the existence of a spirit of cooperation with the developing States, which are in most cases the exporters of raw materials. This fact requires an understanding on their part of the circumstances of their less fortunate partners. In fact, it was this attitude which paved the way for the confirmation of the broad outlines of the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (SVI) and 3202 (SVI)], and also the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
22.	In this connexion, I should mention that the resolutions of the Conference of Ministers for Foreign Affairs of NonAligned Countries, held at Lima from 25 to 30 August 1975, had a great effect in laying the foundations of understanding and cooperation for the definition of the interests of the States of the third world and their realization in a factual and practical way.
23.	It has become clear that this Organization has proved to be the only instrument of understanding and cooperation for the solution of the economic, social and political problems facing the world, provided that Member States have a true intention and desire to cooperate and are prepared to avoid egoism and national fanaticism. The importance of this Organization in creating an atmosphere of cooperation and understanding among States on many occasions has become evident, particularly during the seventh special session, as I mentioned before.
24.	The United Nations has in recent years established Programs for development, food, population and the regulation of the exploitation of the resources of the high seas. Many conferences have been convened under the auspices of the United Nations, including the World Conference of the International Women's Year, held this year, which adopted important resolutions to establish the equal rights of women and men, and to eliminate the causes of injustice and deprivation to which half the population of the world is exposed. The World Food Conference, held last year at Rome, set up Programs for assistance to developing countries in satisfying their needs for food, and to enable them to increase the production of their food resources and to develop their food Programs.
25.	This year also the third session of the Third United Nations Conference on the Law of the Sea was held at Geneva to pursue the attempt to lay down an acceptable world order for the exploitation of national maritime resources, the regulation of international navigation and the exploitation of the resources of the high seas for the benefit and welfare of mankind. Although the Conference at that session did not reach a comprehensive and acceptable agreement in that respect, because of the great number of subjects involved, their diversity and the divergent views of States as to their details, yet it is hoped that participating States will continue their efforts before and during the next session to narrow their differences and to agree on a general order of the seas for the benefit of all.
26.	In the pursuit of that goal, the Chairmen of the three Main Committees, by direction of the Conference and its President, compiled three consolidated texts to serve as a basis for discussions in the forthcoming session which the Conference recommended should be held next spring in New York. It is believed that this step will be useful in helping to limit the discussions to the basic texts, which may be amended or replaced by more acceptable ones. We hope that the Conference will succeed in laying down a general and comprehensive agreement on the law of the sea within a short time, so that the causes of conflict among States in this respect may be eliminated and world economic stability strengthened.
27.	On the other hand, the United Nations has faced many difficulties in other fields owing to the failure of some of its Members to implement its resolutions, and the nonexistence of an efficient system or a genuine desire on the part of some interested States to enforce the will of the international Organization. This Organization has adopted many resolutions on many matters important to the family of nations. If all Member States had endeavored to implement such resolutions, the world would not have been exposed to crises, and would have lived in progress and affluence.
28.	This Organization has adopted resolutions on disarmament, the prohibition of nuclear weapons and the questions of the Middle East and Palestine, in addition to many other resolutions in the political and social fields. Such resolutions were adopted by great majorities, but the minority, which can play an effective part in solving many of the problems involved, was not prepared in many cases to enforce them. Therefore, most of those resolutions will be merely kept in the archives of the United Nations.
29.	The United Nations is the greatest international institution which can substantially contribute to the maintenance of peace and security in the world. This Organization has proved in the last 30 years that it can stand up to international challenges. It has been able to adapt itself to changes in international relations. Nevertheless, its ability to implement its resolutions is limited. We believe that 30 years after the establishment of this Organization, a review should be made of its system and some amendments introduced, so as to adapt it to the changes that have occurred in the world and the developments that have taken place in international relations in recent years. We think that the report made by the Group of Experts on the Structure of the United Nations system may be a first step towards the introduction of the necessary changes in the system of the United Nations. I should like on this occasion to express my compliments and appreciation to the Group of Experts for the efforts they expended in preparing that text.
30.	It appears to us that the amendment of the Charter of the United Nations will not by itself be sufficient to introduce the necessary reforms in the system of the international Organization, unless it is accompanied by the intention and determination of all nations to enforce the resolutions of the majority in accordance with the Charter and the exigencies of international democracy. The strength of the Organization is derived from the will of its Members. Without solidarity in the enforcement of such international will, many of the resolutions of the United Nations will remain ineffective, and the temporary solutions applied, particularly in respect of the maintenance of world peace and security, will develop in the course of time into intractable problems threatening the existence of the United Nations itself and world peace in general. This statement applies in particular to the questions of the Middle East and of Palestine.
31.	The question of the Middle East is one of the most important and complex problems facing our Organization. The Organization has great responsibility in this matter. This problem emerged when this Organization adopted the resolution on the partition of Palestine [resolution 181 (II)]. When Israel was admitted to this Organization in accordance with resolution 273 (III) of 11 May 1949, it undertook to permit the refugees to return to their homes, to compensate them for the losses they suffered, and not to establish in Palestine a racist State for the Jews only to the exclusion of all others. As Israel persists in refusing to carry out such undertakings, the Organization should apply against it the provisions of the Charter, particularly those of Chapters II and VII.
32.	Since that time, the Middle East has seen no peace or stability. Israel was created after the Second World War, immediately after the withdrawal of Western colonialism from the Middle East. Colonialism started thereafter to collapse in many parts of the world. But the Middle East has been afflicted with something more disastrous, namely, settler colonialism, which is considered to be one of the supreme cases of injustice in history, where the land of a people was usurped and they were exiled from it by brute force at the hands of foreign invaders who have come to establish a racist regime supported by colonialism. Israel, by its continuous aggression against the neighboring Arab States, has impeded progress in the area. The policy adopted by Israel in the Middle East is the greatest threat to peace and security in the area. The continuous wars waged by Israel against the neighboring Arab countries have almost led to a major world war. The danger of war still persists as long as Israel continues its aggressive policy in the area.
33.	Israel has since its establishment in the area expelled the Arabs of Palestine, destroyed their homes, wiped out their villages and destroyed the heritage left to them by their ancestors. Israel has tried to wipe out Palestine and the Palestinian people, but it will never succeed. The Palestinian people have decided to survive and have shown their determination to pursue their struggle for the recovery of their lawful rights in Palestine. These rights have been confirmed by this Organization itself many times ever since Israel was created.
34.	We are aware of the increasing support given to the Palestine Liberation Organization [PLO], which is the lawful representative of the people of Palestine, by various States in the world.
35.	If the world did not believe in the justice of the cause of the Palestinian people, it would not have supported and recognized them as a people who have as many rights as any other people in the world to live in their land with dignity and within secure boundaries, as other peoples demand.
36.	The question of Palestine has taken on great dimensions on the international level through its lawful representative, the PLO. This organization has been given observer status in the United Nations and in many of its specialized agencies, and has become a full-fledged member of the nonaligned movement. This has been a victory not only of the Palestinian people, but of all peoples who struggle for their lawful rights in freedom and self-determination.
37.	The States which support Israel and supply it with military and financial aid bear a great responsibility for the tension existing in the Middle East. The aid which Israel receives consolidates its existence in the occupied Arab territories and strengthens its determination to ignore the lawful rights of the Palestinian people. This leads to the continuation of the state of tension in the Middle East.
38.	In the view of my Government, the solution of the Palestine question is not confined to the contracting of bilateral agreements in 'he occupied territories. The core of the problem is the question of Palestine, the question of the Palestinian people and their entity and right in their land and heritage. The occupation of parts of neighboring Arab territory is merely the result of Israel's expansionist policy in the area. And the solution of this problem lies in the complete withdrawal of Israel from the Arab lands occupied since 1967, the return of the Palestinian people to their homes and the granting to them of the right of selfdetermination, as any other people in the world.
39.	My Government welcomes all efforts made and steps taken to find a peaceful solution to the problem of the Middle East, provided that this leads to the solution of the Palestinian question and to giving the Palestinian people their lawful rights. Any step taken without considering the question of the Palestinian people is doomed to failure, and will never lead to the restoration of peace and stability in the Middle East area.
40.	Therefore, we hope that this Organization will play an effective role in the implementation of resolutions adopted to bring about a just and permanent peace in the Middle East, and particularly the enforcement of General Assembly resolution 3236 (XXIX), which reasserts the inalienable rights of the Palestinian people, including their right to self-determination, to national independence and sovereignty, and to return to their homes and property from which they were displaced and uprooted.
41.	While speaking of the problem of the Middle East, reference should be made to the problem of Cyprus, which is a part of the Middle East. The question of Cyprus is of special importance, because it lies in the Middle East area, where tension prevails. Cyprus is an active member of the nonaligned movement and has done its utmost to preserve its sovereignty and independence and to avoid military alliances and blocs, and has succeeded in this policy.
42.	Our position regarding this island agrees completely with the resolutions adopted by the nonaligned group, which aims in substance at preserving the independence, unity and complete sovereignty of Cyprus and its continued membership in the non aligned movement, so that it may continue to contribute to the work of the movement. We believe that this Organization should pursue its efforts to reduce tension in the island of Cyprus and narrow the differences between the two conflicting communities in Cyprus.
43.	I should like to offer my compliments and appreciation to the SecretaryGeneral, Mr. Kurt Waldheim, on the efforts he has made and is still making for the continuation of the talks between the Turkish and Greek communities in Cyprus leading to a solution acceptable to both parties. I should also like to commend the great and laudable efforts he has made and is still making to enhance the prestige of the United Nations and to ensure its continued existence.
44.	On this occasion, I should like to point out that we were honored to receive the SecretaryGeneral in Bahrain last February. He was warmly welcomed by the Government and people in recognition of his unique personality. It was a good opportunity for us to meet him and exchange views with him on international problems in general, and on the vital questions facing the United Nations in particular.
45.	Finally, I am pleased to commend the attitude of fruitful and constructive cooperation prevailing in our region in the Gulf, from which all traces of conflict and confrontation vanish. The greatest step that has been taken in the region this year is the liquidation of the differences between two neighboring States, Iraq and Iran. We welcome here the efforts made to create an atmosphere of confidence and cooperation in the region.
46.	I hope that the spirit of understanding, not that of confrontation, will prevail among all the States of the world, and that we shall build a humane and civilized society where justice and love prevail, and in which the generations live in security, peace and prosperity.





